JUSTICE CHAPMAN, dissenting: I would reverse the decision of the trial court granting respondent’s motion to dismiss. As noted by the majority, section 33 of the Act (Ill. Rev. Stat. 1987, ch. 40, par. 1233) includes a procedure whereby an obligee living in one county of the State can enforce the support obligation owed by an obligor residing in another county of the State. The language of the Act clearly contemplates both interstate and intrastate application. The majority’s conclusion that intrastate application is limited to instances where an out-of-State or “foreign” divorce decree and support order were rendered is inconsistent with the express language of the Act and is inconsistent with the policies underlying legislation aimed at enforcing duties of support. If the Act was intended to be applied in the limited capacity as suggested by the majority, section 33 would be unnecessary because section 19 of the Act already provides a remedy if a petition is filed in a county where the obligor is not found: “If the obligor or his property is not found in the county, and the prosecuting attorney discovers that the obligor or his property may be found in another county of this State or in another state he shall so inform the court. Thereupon the clerk of the court shall forward the documents received from the court in the initiating state to a court in the other county or to a court in the other state ***.” (Ill. Rev. Stat. 1989, ch. 40, par. 1219.) I further believe that if the Act was intended to preclude intrastate application, the venue provision of section 11 would not provide that “[t]he petition may be filed in the appropriate court of any state in which the obligee resides.” (Emphasis added.) Ill. Rev. Stat. 1989, ch. 40, par. 1211(b). In addition, where the language of an act is obscure or its meaning doubtful, resort may be had to the title to enable the court to discover the intent. (Illinois Bell Telephone Co. v. Ames (1936), 364 Ill. 362, 365, 4 N.E.2d 494, 496; People v. Malone (1979), 71 Ill. App. 3d 231, 389 N.E.2d 908.) By analogy, the title of the section within an act may offer some indication of the legislative intent. The title of section 33 is “Intrastate application.” Consider the scenario where a decree of dissolution and order of support are entered in Jo Daviess County, Illinois, and the obligor remains in Jo Daviess County, while the obligee moves to Dubuque, Iowa. The majority would have no problem affirming the existence of subject matter jurisdiction where the obligee filed a petition under the Act in Jo Daviess County, because the “foreign” element exists. That is, the obligee resides out of State. Now consider a case where the order of support is entered in Jo Daviess County, the obligor remains in Jo Daviess, but the obligee moves to Massac County, Illinois. Under the stance taken by the majority, the obligee would be precluded from asserting a claim under the Act because no foreign element exists: all factors in the scenario are Illinois based. The absurdity which is readily apparent in comparing these hypothetical cases is that Dubuque, Iowa, is roughly 20 miles from Jo Daviess’ county seat, while Massac County, Illinois, is over 400 miles from Jo Daviess’ county seat. While the primary purpose of the Act is to improve and extend the enforcement of duties of support (Ill. Rev. Stat. 1987, ch. 40, par. 1201), legislative policy would be thwarted were we to sanction use of the Act by the obligee in scenario one and not allow the obligee in scenario two to employ thé Act. Remedies provided by the Act are in addition to, not in substitution for, other remedies. (Ill. Rev. Stat. 1987, ch. 40, par. 1203.) The petitioner in the case at bar, like the obligee in scenario two, should not be precluded from pursuing her remedies under this Act even though she has other State remedies available to her in order to enforce the order of support. The Act does not mandate such preclusion.